Citation Nr: 0501369	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claims of 
service connection for low back disability, left knee 
disability, post-traumatic stress disorder (PTSD) and a 
salpingo-oophorectomy.  The veteran perfected a timely appeal 
of this determination to the Board.

Thereafter, in a May 2004 rating decision, the RO granted 
service connection for PTSD and a salpingo-oophorectomy.  
Since that time, the veteran has not initiated an appeal 
regarding the evaluations assigned or the effective dates of 
the awards, and thus no claims regarding these disabilities 
are before the Board.  See Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

In September 2004, the veteran filed a formal claim seeking 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
To date, VA has taken no action with respect to this claim 
and it is referred to the RO for appropriate action.


REMAND

In her October 2003 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that she be afforded a 
hearing before a Member of the Board (now known as a Veterans 
Law Judge) in Washington, DC.  In a December 2004 letter, the 
Board notified her of the time and date of the February 2005 
central office hearing.  Later that month, the veteran 
reported that she was unable to travel to Washington, DC, and 
requested the opportunity to testify at a Board hearing 
conducted via videoconference.  Accordingly, this case must 
be remanded to afford the veteran the opportunity to appear 
at such a Board hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The veteran should be scheduled for a 
"video-conference" hearing following 
the usual procedures under 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.707 
(2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


